

117 S2114 IS: Student Assisted Vaccination Effort Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2114IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Kelly (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo expand the definition of qualified persons for purposes of the Public Readiness and Emergency Preparedness Act to include health professional students.1.Short titleThis Act may be cited as the Student Assisted Vaccination Effort Act or the SAVE Act.2.Qualified personsSection 319F–3(i)(8) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(8)) is amended—(1)in subparagraph (A), by striking ; or and inserting a semicolon;(2)by redesignating subparagraph (B) as subparagraph (C); and(3)by inserting after subparagraph (A) the following:(B)a medical, nursing, pharmacy, pharmacy intern, midwife, paramedic, advanced or intermediate emergency medical technician, physician assistant, respiratory therapy, dental, podiatry, optometry or veterinary student with—(i)appropriate training in administering vaccines, as determined by the student's school or training program; and(ii)supervision by an individual described in subparagraph (A); or.